


109 HR 6310 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6310
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Weller introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  nonrefundable credit for the purchase of energy efficient
		  tires.
	
	
		1.Nonrefundable credit for
			 energy efficient tires
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Energy
				efficient tires
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to $15 for each qualified energy efficient tire—
							(1)which is purchased by the taxpayer during the taxable year for use by the
				taxpayer,
							(2)the original use
				of which commences with the taxpayer, and
							(3)which is placed in
				service by the taxpayer during the taxable year.
							(b)DefinitionFor
				purposes of this section, the term qualified energy efficient
				tire means a tire certified as a qualified energy efficient tire
				pursuant to regulations issued under section 30123(d) of title 49, United
				States Code, that is purchased for use by the taxpayer and not for
				resale.
						(c)Limitation based
				on amount of taxIn the case
				of a taxable year to which section 26(a)(2) does not apply, the credit allowed
				under subsection (a) for any taxable year shall not exceed the excess
				of—
							(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(2)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
							(d)Carryforwards of
				unused credit
							(1)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable year to which section 26(a)(2)
				applies, if the credit allowable under subsection (a) for any taxable year
				exceeds the limitation imposed by section 26(a)(2) for such taxable year
				reduced by the sum of the credits allowable under this subpart (other than this
				section and sections 23, 25D, and 1400C), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable year.
							(2)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) for any taxable
				year exceeds the limitation imposed by subsection (c) for such taxable year,
				such excess shall be carried to the succeeding taxable year and added to the
				credit allowable under subsection (a) for such taxable
				year.
							.
			(b)Conforming
			 amendments
				(1)Section 23 of such
			 Code is amended—
					(A)in subsection
			 (b)(4)(B) by inserting and section 25E after this
			 section, and
					(B)in subsection
			 (c)(1) by striking 25D and and inserting 25D, 25E,
			 and.
					(2)Section
			 24(b)(3)(B) of such Code is amended by striking and 25B and
			 inserting 25B, 25E, and.
				(3)Clauses (i) and
			 (ii) of section 25(e)(1)(C) of such Code is both amended by inserting
			 25E, after 25D,.
				(4)Section 25D(c) of
			 such Code is amended—
					(A)in paragraph (1) by inserting and
			 section 25E after this section, and
					(B)in paragraph (2)
			 by striking and 25B and inserting 25B, and
			 25E.
					(5)Section 904(i) of
			 such Code is amended by striking and 25D and inserting
			 and 25E.
				(6)Section 1400C(d)
			 of such Code is amended—
					(A)in paragraph (1)
			 by striking and section 25D and inserting , 25D, and
			 25E, and
					(B)in paragraph (2)
			 by striking and 25D and inserting 25D, and
			 25E.
					(7)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code
			 (relating to nonrefundable personal credits) is amended by inserting after the
			 item relating to section 25D the following new item:
					
						
							Sec. 25E. Energy efficient
				tires.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2006.
			2.Energy Efficient Tire
			 LabelingSection 30123 of
			 title 49, United States Code, is amended by inserting after subsection (c) the
			 following:
			
				(d)Energy efficient
				tire labeling(1)The Secretary shall, by regulation,
				establish a system for the permanent labeling of tires, with respect to energy
				efficiency, similar to the system for other tire attributes contained in
				section 575.104 of title 49, Code of Federal Regulations. Such regulations
				shall establish criteria for certifying replacement passenger tires as
				qualified energy efficient tires.
					(2)The primary factor for certifying
				replacement tires as qualified energy efficient tires under the regulations
				required by this subsection shall be achieving a rolling resistance coefficient
				that is at least 10 percent lower than the average rolling resistance
				coefficient (determined by mathematical mean) among replacement passenger car
				tires of comparable price, size, traction, speed capability, and wear
				resistance, as determined for the year 2006.
					(3)No replacement tire shall be
				certified as a qualified energy efficient tire under the regulations required
				by this subsection if such tire has—
						(A)a uniform tire quality grade rating
				below—
							(i)grade A for
				traction;
							(ii)grade 300 for
				treadwear; or
							(iii)grade B for
				temperature; and
							(B)a speed rating of S or T.
						(4)As used in this subsection—
						(A)the term uniform tire quality
				grade means the grade given a tire under the National Highway Traffic
				Safety Administration’s Uniform Tire Quality Grading System (section 575.104 of
				title 49, Code of Federal Regulations);
						(B)the term rolling resistance
				coefficient means the value of the rolling resistance force divided by
				the wheel load, as determined by the SAE J1269 or SAE
				J2452 tests developed by the Society of Automotive Engineers;
				and
						(C)the term replacement passenger
				car tires means passenger car tires within the scope of section 575 of
				title 49, Code of Federal Regulations, that are not original tires included on
				a passenger vehicle by the vehicle
				manufacturer.
						.
		
